Exhibit 10.1

[g201705152025147821559.jpg]

950 Winter Street

Waltham,  MA 02451

Tel: (617) 551-4000

Fax: (617) 551-4701

 

 

May 9, 2017

 

Jose Carmona

721 Thomas Road

Philadelphia, PA 19118

 

Dear Pepe,

 

I am pleased to offer you full-time employment with Radius Health, Inc.
(“Radius” or the “Company”) as the Chief Financial Officer (“CFO”) of Radius
reporting to Bob Ward, Chief Executive Officer of Radius. Your position will be
based out of our Waltham corporate offices with a start date of May 15, 2017.

 

In the course of your employment with Radius, you will be subject to and
required to comply with all Company policies, and applicable laws and
regulations. The Company requires that, as a full-time employee, you devote your
full business time, attention, skill, and efforts to the tasks and duties of
your position with the Company. The term "Agreement" as used below shall mean
this letter agreement.

 

The starting salary for this position is $17,083.33 on a semi-monthly basis,
which annualized is $410,000.00 (less applicable taxes and withholdings).

 

This Agreement is contingent upon, and will become effective only upon, (i) your
successful completion of a drug screening test and prior to your first day of
employment; (ii) satisfactory results of a comprehensive background check
(including, but not limited to, social security number, previous employment,
conviction record, and education); (iii) proof of your eligibility to work for
Radius in the United States; (iv) your commencing employment with the Company on
May 15, 2017; and (v) ratification of this Agreement by the Company’s Board of
Directors (the “Board”).

 

Bonus Eligibility

Commencing with the calendar year 2017, you will be eligible to participate in
the Radius discretionary Bonus plan. Under this plan, your annual bonus
incentive target will be 40% of your actual base earnings for the bonus plan
year, and subject to Board approval, would be payable annually, generally in
March of the plan year following the year to which the bonus pertains. Your
actual incentive award will be based on your individual performance and the
overall performance of Radius. Your bonus will be pro-rated during the first
year of employment. The criteria and amount of the bonus will be determined on
an annual basis, in Radius’ sole discretion.  You must be employed as of the
pay-out date of any bonus in order to earn and be eligible to receive it.

 

Sign-On Bonus

You will be eligible to receive a Sign-On Bonus in the gross amount of
$40,000.00 (less applicable taxes and withholdings). This bonus will be paid in
the first pay period following completion of 30 days of employment. In the
unlikely event your employment is terminated for cause or should you voluntarily
resign during your first year of employment, you will be required to repay the
Bonus amount that has been paid to you as of your termination date.

 

--------------------------------------------------------------------------------

 

Stock Options

As an inducement to your employment with the Company, and subject to receipt of
necessary Board approvals following the date of the commencement of your
employment with the Company, Radius will grant to you 125,000 non-statutory
stock options (the “Options”) for the purchase of common stock of Radius, at a
price equal to the closing price value of Radius’ stock on the date the Options
are approved. The Options will vest as to 25% of the underlying shares on the
first anniversary of the grant date and in equal monthly installments over the
following thirty-six (36) months. The Options are intended to constitute an
“employment inducement grant” under NASDAQ Listing Rule 5635(c)(4), and
consequently are intended to be exempt from the NASDAQ rules regarding
shareholder approval of stock option and stock purchase plans. The Options shall
be subject to all terms, vesting schedules, limitations, restrictions and
termination provisions set forth in a separate stock option agreement, outside
of the Company’s 2011 Equity Incentive Plan, that shall be executed by you and
Radius to evidence the grant of the Options.

 

Relocation

For the first year of employment you will receive a monthly stipend of $3,500.00
to cover temporary living expenses at our Waltham location.

 

At the conclusion of your first year of employment we will agree upon a
reasonable and customary lump sum amount for your future relocation expenses.
This amount will be payable to you as a lump sum immediately upon completion of
a year of employment to use at your discretion.

 

Benefits

You also will be eligible to participate in a generous employee benefits
program, an overview of which is enclosed, provided you are eligible under, and
subject to all provisions of, the plan documents governing the program. Some
benefit plans will require you to make elections and choose levels of coverage
to meet your personal needs.  Effective the first of the month following your
date of hire, you will be eligible to begin participation in the Company’s
benefits plans including health and dental insurance, life insurance, short and
long term disability as well as Flexible Spending Accounts and the Company’s
401(k) Plan and Employee Stock Purchase Plan.

 

You are eligible to accrue 15 days of paid vacation time per year, which shall
accrue on a pro-rated monthly basis and may be used in accordance with Radius’
regular policies. Your vacation days will be pro-rated during the first year of
employment.

 

All of the Company's employee plans, to include all compensation and benefit
programs, are subject to change at any time, at the sole discretion of the
Company, and the plan provisions in effect from time to time will govern all
awards and benefits provided.

 

Severance

On or prior to your commencing employment, you and the Company will enter into
the Company’s current form of Executive Severance Agreement (the "Severance
Agreement"), which agreement will govern the payments and benefits you may
receive upon a termination of your employment with the Company. Except as
otherwise provided in the Severance Agreement, the Company's obligations to you
under this Agreement will cease upon your termination of employment for any
reason.

 

Confidentiality And Post-Employment Obligations

As a condition of employment, you hereby agree to execute and abide by the
Company’s current form of Confidentiality and Non-Competition Agreement
(“Confidentiality Agreement”), which may be amended by the parties from time to
time without regard to this Agreement. The Confidentiality Agreement contains
provisions that are intended by the parties to survive and do survive
termination of this Agreement. Radius expects that you will honor your
contractual and/or common-law obligations not to disclose any confidential,
proprietary or trade secret information (such as formulas, marketing or
development plans, or confidential client information) you acquired while
employed by your current or former employers. Furthermore, to the extent you
have post-employment contractual obligations to another employer, by signing
this letter you certify to Radius that you will

 

--------------------------------------------------------------------------------

 

be able to fully perform the duties and responsibilities of your position with
Radius without violating any obligations to any former employer.

 

Term and Termination

This Agreement shall commence on your first day of your employment with the
Company. This Agreement is not intended to be, and should not be construed as, a
contract of employment for any specific period of time. Employment at Radius is
at-will, which means that either you or Radius may terminate your employment at
any time. Radius also reserves the right to change the terms and conditions of
your employment, including the provisions of compensation and benefits programs,
at any time.

 

Successors

This Agreement is personal to you and without the prior written consent of the
Company you shall not assign your rights or obligations under this Agreement,
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by your legal representatives.
This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns.

 

Applicable Law

This Agreement has been made under and shall be construed and enforced in
accordance with the laws of the Commonwealth of Massachusetts, disregarding any
choice of law rules that would result in the application of the laws of another
jurisdiction.

 

Notice

Any notice, statement or demand required to be given under this Agreement shall
be in writing and shall be sent by hand delivery against receipt, certified
mail, return receipt requested or by a nationally recognized overnight carrier
to the address of the parties first listed above or such other address as either
party subsequently provides to the other in accordance with the provisions of
this paragraph.

 

Waiver

The failure of either party to insist upon strict performance of any of the
terms or provisions of this Agreement or to exercise any option, right or remedy
contained in this Agreement, shall not be construed as a waiver or as a
relinquishment for the future of such term, provision, option, right or remedy,
but the same shall continue and remain in full force and effect. No waiver by
either party of any term or provision of this Agreement shall be deemed to have
been made unless expressed in writing and signed by such party.

 

Entire Agreement

If you accept this offer, this Agreement, the Confidentiality Agreement and the
Severance Agreement shall constitute the complete agreement between you and the
Company with respect to the terms and conditions of your employment. Any prior
or contemporaneous representations (whether oral or written) not contained in
this Agreement, the Confidentiality Agreement or the Severance Agreement or
contrary to those contained in this Agreement, the Confidentiality Agreement or
the Severance Agreement that may have been made to you are expressly cancelled
and superseded by this offer. Except as otherwise specified herein, the terms
and conditions of your employment may not be changed, except in another written
agreement, signed by you and an authorized representative of the Company.

 




 

--------------------------------------------------------------------------------

 

Pepe, we are thrilled to have you accept as the Company’s CFO and look forward
to you joining Radius. If this Agreement correctly sets forth the terms under
which you will be employed by Radius, please countersign this letter in the
space provided below. Please return your countersigned offer letter to Deb
Kauffman by e-mail.

 

 

Best regards,

 

 

/s/ Robert E. Ward

Robert E. Ward

President and Chief Executive Officer

 

By signing below, you agree that you are not relying on any representations
other than as set out above, and that you accept employment with Radius on the
terms set forth in this letter.

 

 

Signature:

/s/ Jose Carmona

 

Date:

May 11, 2017

 

 

cc:  D. Kauffman

 